Per Curiam.
Rule 141 of this court provides that on all appeals taken the statement of the case submitted to the court shall include,, among other matters, the record of the case. It hardly seems necessary to state that a judgment which is sought to be reviewed must appear as a part of that record. An examination of the statement of the case submitted to the court on this appeal fails to disclose that any judgment was ever-entered in the Circuit Court. Unless the record of the alleged judgment is included in the statement of the case submitted upon the appeal, the court cannot either affirm or reverse it,, for there is nothing before the court to review. Thompson v. Browne, 39 N. J. L. 2; Mershon v. Castru, 57 Id. 484; Stagway v. Riker, 88 Atl. Rep. 1067.
For the reason indicated, the appeal will be dismissed